Robbery by assault is the offense; penalty assessed at confinement in the penitentiary for ten years.
The State's witness Welch testified that he was an attendant at a filling station in the city of Houston; that on the night of August 31, 1936, appellant, driving an Oldsmobile coupe, came to the filling station and purchased some gasoline. As Welch was putting the cap on the gasoline tank, the appellant's companion stepped out of the car, pointed a pistol at Welch and ordered him into the house. Appellant and his companion then robbed Welch and took about $20.00 out of the cash register, after which they drove away in their automobile. Welch testified that he permitted the appellant and his companion to take the money from the cash register because he was afraid of his life or serious bodily injury.
Circumstances were proved at the trial which identified appellant as an actor in the commission of the offense. Welch was positive in his identification of the appellant as the man who robbed him.
Other testimony introduced upon the trial revealed the fact that the automobile in which the appellant and his companion were riding had been stolen.
Appellant did not testify upon the trial but offered the testimony of his sister to sustain his defense of alibi. The issue was presented to the jury in the charge of the court and rejected by them.
No complaints of the rulings of the court are presented by bills of exception or otherwise.
Deeming the evidence sufficient to support the conviction, the judgment of the trial court is affirmed.
Affirmed. *Page 505